PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,550,838
Issue Date: February 04, 2020
Application No. 15/390,605
Filing or 371(c) Date: December 26, 2016
Attorney Docket No. CMI-0006-US-NP 
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.182, filed, August 18, 2021, to correct the spelling of the name of inventor “Zackrey” to --Zackery--.  

The petition is hereby GRANTED.

A review of the file records indicates that a Certificates of Correction correcting the spelling of the name of inventor has been issued and mailed on September 21, 2021.

Telephone inquiries concerning this decision may be directed to the JoAnne Burke at 
(571) 272-4584.  Inquiries regarding the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (571) 272-4200.




/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions